DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 6/16/2021.
Claims 1-10 are currently pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MOLAVIANJAZI et al. (US 2020/0053724 A1; hereafter MOLAVIANJAZI)



With respect to claim 1, MOLAVIANJAZI discloses a method for reduction of interference caused by a private mobile radio-communication network infrastructure (100 in FIG. 1; paragraphs [0003], [0042]), comprising:
for at least one mobile terminal (102, 102, 102 in FIG. 1) connected to a base station (104, 104, 104 in FIG. 1) of the private mobile radio- communication network infrastructure (100 in FIG. 1; paragraphs [0003], [0042]), obtaining at least one characteristic of at least one radio-communication signal occupying a frequency band used by the base station (104, 104, 104 in FIG. 1) and the at least one mobile terminal (102, 102, 102 in FIG. 1) in order to communicate with each other and received by the at least one mobile terminal (102, 102, 102 in FIG. 1) or by the base station (104, 104, 104 in FIG. 1);
searching, using the at least one characteristic of a disturbance in the frequency band (906, 908, 910 in FIG. 9); and
in a case of detection of said disturbance in the frequency band, decreasing a transmission power (906, 908, 910 in FIG. 9) of the base station (104, 104, 104 in FIG. 1) at least in a transmission frequency band (906, 908, 910 in FIG. 9) used by the base station (104, 104, 104 in FIG. 1) to transmit radio-communication signals to at least one connected mobile terminal (102, 102, 102 in FIG. 1) of the at least one mobile terminal (102, 102, 102 in FIG. 1).

With respect to claim 2, MOLAVIANJAZI discloses wherein the at least one radio-communication signal comprises a downlink radio-communication signal (906, 908, 910 in FIG. 9), transmitted by the base station (104, 104, 104 in FIG. 1) and received by the at least one mobile terminal (102, 102, 102 in FIG. 1).


With respect to claim 3, MOLAVIANJAZI discloses wherein the at least one radio-communication signal comprises an uplink radio-communication signal (906, 908, 910 in FIG. 9), transmitted by the at least one mobile terminal (102, 102, 102 in FIG. 1) and received by the base station (104, 104, 104 in FIG. 1).

With respect to claim 4, MOLAVIANJAZI discloses wherein the at least one characteristic comprises one or more of: a signal-to-noise ratio, a signal-to-interference- plus-noise ratio, a reference signal received power and a reference signal received quality (906, 908, 910 in FIG. 9; paragraphs [0068] and [0079]).

With respect to claim 5, MOLAVIANJAZI discloses further comprising:
obtaining a distance (paragraphs [0134] and [0135], see the path loss information) separating the at least one mobile terminal (102, 102, 102 in FIG. 1) from the base station (104, 104, 104 in FIG. 1); and
wherein the searching for the disturbance takes the distance into consideration (paragraphs [0134] and [0135], see the path loss information).

With respect to claim 6, MOLAVIANJAZI discloses further comprising:
the base station (104, 104, 104 in FIG. 1) suspending transmission in the frequency band during an interval of time (FIG. 4; FIG. 5; paragraphs [0083 and [0084]); and
104, 104, 104 in FIG. 1) during the interval of time (FIG. 4; FIG. 5; paragraphs [0083 and [0084]).

With respect to claim 7, MOLAVIANJAZI discloses further comprising:
in response to a request from the base station (104, 104, 104 in FIG. 1), suspending transmission by the at least one mobile terminal (102, 102, 102 in FIG. 1) in the frequency band during an interval of time (FIG. 4; FIG. 5; paragraphs [0083 and [0084]); and
wherein the at least one radio-communication signal comprises a radio-communication signal received by the base station (104, 104, 104 in FIG. 1) during the interval of time (FIG. 4; FIG. 5; paragraphs [0083 and [0084]).

With respect to claim 8, MOLAVIANJAZI discloses wherein the at least one characteristic of the radio-communication signal received by the base station (104, 104, 104 in FIG. 1) during the interval of time (FIG. 4; FIG. 5; paragraphs [0083 and [0084]) comprises a power of the radio-communication signal (906, 908, 910 in FIG. 9).


With respect to claim 9, MOLAVIANJAZI discloses a non-transitory computer readable medium comprising a computer program (paragraph [0023]; 202, 204 in FIG. 2) that comprises instructions to execute a method for the reduction of interference caused by a private mobile radio-communication network infrastructure (100 in FIG. 1; paragraphs [0003], [0042]), when said computer program is executed on a computer, and wherein said method comprises: 
102, 102, 102 in FIG. 1) connected to a base station (104, 104, 104 in FIG. 1) of the private mobile radio- communication network infrastructure (100 in FIG. 1; paragraphs [0003], [0042]), obtaining at least one characteristic of at least one radio-communication signal occupying a frequency band used by the base station (104, 104, 104 in FIG. 1) and the at least one mobile terminal (102, 102, 102 in FIG. 1) in order to communicate with each other and received by the at least one mobile terminal (102, 102, 102 in FIG. 1) or by the base station (104, 104, 104 in FIG. 1); 
searching, using the at least one characteristic of a disturbance in the frequency band (906, 908, 910 in FIG. 9); and 
in a case of detection of said disturbance in the frequency band (906, 908, 910 in FIG. 9), decreasing a transmission power of the base station (104, 104, 104 in FIG. 1) at least in a transmission frequency band used by the base station (104, 104, 104 in FIG. 1) to transmit radio-communication signals (906, 908, 910 in FIG. 9) to at least one connected mobile terminal (102, 102, 102 in FIG. 1) of the at least one mobile terminal (102, 102, 102 in FIG. 1).


With respect to claim 10, MOLAVIANJAZI discloses a base station (104, 104, 104 in FIG. 1) of a private mobile radio-communication network infrastructure (100 in FIG. 1; paragraphs [0003], [0042]), comprising: 
software and hardware components (paragraph [0023]; 202, 204 in FIG. 2) configured to: 
102, 102, 102 in FIG. 1) connected to the base station (104, 104, 104 in FIG. 1), obtain at least one characteristic of at least one radio-communication signal occupying a frequency band used by the base station (104, 104, 104 in FIG. 1) and the at least one mobile terminal (102, 102, 102 in FIG. 1) in order to communicate with each other and received by the at least one mobile terminal (102, 102, 102 in FIG. 1) or by the base station (104, 104, 104 in FIG. 1);
search, using the at least one characteristic, for a disturbance in the frequency band (906, 908, 910 in FIG. 9); and
in a case of detection of a said disturbance in the frequency band (906, 908, 910 in FIG. 9), decrease a transmission power at least in a transmission frequency band (906, 908, 910 in FIG. 9) used by the base station (104, 104, 104 in FIG. 1) to transmit radio-communication signals to at least one connected mobile terminal (102, 102, 102 in FIG. 1).


Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        September 16, 2021